DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Spears (2014/0104481) in view of Robinson (8,355,038).
Spears discloses a system comprising: a projection surface (506); 
a projector (514) disposed behind the projection surface to rear-project a first image onto the projection surface; 
a camera (504) disposed behind the projection surface to capture a second image in front of the  projection surface; and 
 	a mechanism to minimize the first image as reflected back by the projection surface after rear-projection by the projector from being captured by the camera as part of the second image,
 wherein the mechanism comprises:
a beam splitter (508) to direct outgoing light of the first image rear-projected by the projector towards the  projection surface, and to direct incoming light towards the camera that the camera is to capture as the second image.
The mechanism further comprises: a first polarization filter (516)positioned between the projector and the beam
splitter to polarize the outgoing light of the first image with a first polarization;
a second polarization filter (508) positioned between the camera and the beam splitter to polarize the incoming light with a second polarization that is ninety degrees relative to the first polarization, the camera capturing the incoming light as polarized with the second polarization as the second image.

Robinson teaches a similar type system without beam splitter means.  As noted in Column 3 Lines 20-22 the transparent projection surface (41) has reflective properties to return projected light to a camera.
It would have been obvious to one skilled in the art to modify the device of Spears by using a projection surface with transparent and reflective properties in order to allow for viewing of the projected image while also capturing the projected image with a camera, as taught by Robinson.
Allowable Subject Matter
Claims 2, 5-10, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd